DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-3, 7-8, 10-12, 17-20, and 22-28 are pending in the application. Claims 1, 7, 10, 17, and 19 are currently amended. Claims 4-6, 9, 13-16, and 21 have been canceled. No new claims are currently added.

Response to Arguments
With regard to Applicant’s remarks March 24, 2021:
Regarding objection to the specification and the rejection of claims 1-3, 7-8, 10-12, 17-18, and 25-28 under 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant’s argument and arguments have been fully considered and are sufficient. Therefore, the rejection has been withdrawn. Applicants broadened the claims by reciting that a portion of the URL is evaluated as a whole, not specifically evaluating the quality level on its own, as previously stated. 
Regarding the rejection of claims 1-3, 7-8, 10-12, 17-20, and 22-28 under pre-AIA  35 U.S.C. 103(a), Applicant’s arguments are directed exclusively to teachings of Lee. However, Lee is no longer relied on as a reference in the rejection rendering Applicant’s arguments moot. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, 10, 11, 17, 19, 22, 23, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Vasnani et al. (US 2004/0006693 A1) in view of AAPA.
As to claim 10, Vasnani teaches a method comprising:
receiving, at a first network node, a request for a content fragment (FIG. 2, application server 23 receives a request for content from client 26), wherein the request is in the form of comprises a Uniform Resource Locator (URL) (FIG. 2, client 26 sends a request in the form of a hash token URL. Par. [0034] further shows that the request is in the form of a URL) comprising a first identifier identifying a key value (par. [0011]-[0016] show a secret key, k, known to the client and the server. FIG. 7, shows a key value embedded in a token-based URL) and a second identifier comprising a reference hash value (par. [0011-0016] show a second hash value H(k.H(R)). FIG. 5 shows the second hash value denoted as 128-bit hashed string. FIG. 7 shows the function used to generate the second hash value);

sending, by the first network node, based on the request being legitimate, the request to a second network node (FIG. 4 and par. [0011], [0038], [0041], [0044] shows that a client may interact with an application server 23, which authenticates the request. Upon successful authentication, redirects the request to a resource server 22, via the client. While the URL is modified to show the target server as the resource server, the resource requested is still the same. The same key is used throughout the entire acquisition process and the requested resource does not change, thus the hash will be unmodified throughout the entire acquisition process. The only variable in the request is the target address, which is inherent to a HTTP request redirect/forward).
Vasnani fails to teach that the URL (and the portion thereof) comprises a quality level associated with the content fragment. 
AAPA teaches that URL structure typically includes various parameters related to a time code (TC) for a fragment and an associated quality level in bits per seconds (par. [0001] in the Background).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Vasnani by having the URL comprise a quality level associated with the content fragment in order to request content as a 

As to claim 17, Vasnani teaches validating, by the first network node, the first identifier (par. [0014] shows that the secret key "known to and stored by the server". The key value is valid because the key value is known to be a match upon processing);
determining, by the first network node based on the first identifier being valid, a third value signed by the key value by evaluating a function of data indicative of the portion of the URL (FIG. 7-9 and 11, step 1106 and par. [0052]-[0053] show that a first hash value may be calculated in response to a request for a file. FIG. 12 and par. [0060]-[0068] further describe the location of the file is incorporated into the hash value in the request. FIG. 12 shows recreating the hash value at the server side to verify the request. This validation hash is the third value which is also signed by the same key value, k); and


As to claim 1, Vasnani in view of AAPA teaches an apparatus comprising:
a memory having computer-executable instructions encoded thereon; and a processor functionally coupled to the memory and configured, by the computer-executable instructions (FIG. 1 and par. [0018] in Vasnani), to perform the method steps as discussed per claim 10 above. 

As to claims 2 and 11, Vasnani teaches receiving, at the first network node, the content fragment from the second network node in response to sending the request to the second network node (FIG. 4 and par. [0044] shows that a client may interact with an application server 23, which authenticates the request, and upon successful authentication, redirects the request to a resource server 22, via the client to receive the requested resources).

As to claim 7, Vasnani teaches all the elements as discussed per claim 17 above.

As to claim 19, Vasnani teaches a method comprising:

sending, based on the request being valid, the request for the content fragment to a first network node, wherein the first network node is configured to validate the request based on an evaluation of a portion of the URL, wherein the portion of the URL comprises the first value and the second value (paragraphs [0014, 0060] shows that a request URL is verified by performing the same hashing steps at the application server 23 in an attempt to determine whether the hashed token embedded in the request URL matches the hash generated by the application server 23) and wherein the first network node is configured to send the request to a second network node when a result of the evaluation equals the predetermined hash value (FIG. 4 and paragraphs [0011, 0038, 0041, 0044] shows that a client may interact with an application server 23, which authenticates the request. Upon successful authentication, redirects the request to a resource server 22, via the client. While the URL is modified to show the target server as the resource server, the resource requested is still the same. The same key is used throughout the entire acquisition process and the requested resource does not change, thus the hash 
Vasnani fails to teach that the URL (and the portion thereof) comprises a quality level associated with the content fragment. 
AAPA teaches that URL structure typically includes various parameters related to a time code (TC) for a fragment and an associated quality level in bits per seconds (par. [0001] in the Background).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Vasnani by having the URL comprise a quality level associated with the content fragment in order to request content as a desired quality as was well known in the art at the time of the invention. It is noted that inclusion of the quality level as a parameter in the portion of the URL that is being evaluated does not affect the step of “evaluating” that determines legitimacy of the request. In other words, having a time code (TC) for a fragment or an associated quality level in bits per seconds in the URL bears no effect on evaluation of legitimacy of the request because, as shown in the disclosure at paragraphs 0035 and 0036, the quality level is only used in aggregation with other parameters as “a portion of the URL” to determine checksum. Just like a timecode (which was added and then removed from the claims), a quality level being present in the portion of the URL bears no effect on evaluation step because quality level is not evaluated on its own merit. 



As to claim 23, Vasnani teaches formatting the request for the content fragment according to a web-based communication protocol comprising at least one of hypertext transfer protocol (HTTP), simple object access protocol (SOAP), or simple network management protocol (SNMP) (par. [0036-0038] shows that the request for content is formatted as a HTTP-based request).

As to claims 27 and 28, Vasnani teaches all the elements as discussed per claim 23 above.

Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasnani et al. in view of AAPA and in further view of Jun et al. (US 2006/0259492 A1).
As to claims 3 and 12, Vasnani is silent regarding a processor configured to transmit an error notification to a first network node in response to determining a request is non-legitimate.
Jun teaches a processor configured to transmit an error notification to a first network node in response to determining a request is non-legitimate (par. [0034] shows that when a token from a token based URL is checked, one of two outcomes is 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the secure content delivery system of Vasnani in view of AAPA to transmit an error notification in response to determining that a request is non-legitimate, as shown by Jun, as such a modification allows for a subscription-based content delivery network to service only those end-users who are authorized to receive subscription-based content.

Claims 8, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasnani et al. in view of AAPA and in further view of Bodi (US 2011/0213959 A1).
As to claims 8, 18, and 20, while Vasnani shows validation of key-values in a secure content delivery network, Vasnani in view of AAPA is silent regarding ascertaining that a first identifier is present in a key-ID-key-value mapping relating at least one key identifier to at least one key value.
Bodi teaches ascertaining that a first identifier is present in a key-1 D-key-value mapping relating at least one key identifier to at least one key value (FIG. 8; key values are mapped and identified against associated users such as Alice, who is mapped to key data shown as 4894ABCAQ23SDH. The user Alice is the key identifier).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the secure content delivery system of Vasnani in view of AAPA to perform determination as to whether a key ID is mapped to a key-value, as .

Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasnani et al. in view of AAPA and in further view of Knox et al. (US 2014/0337958 A1).
As to claims 24-26, while Vasnani shows sending a client request comprising a first identifier, such as a secret key, Vasnani in view of AAPA is silent regarding the first identifier to be included in a manifest associated with the content fragment.
Knox teaches a first identifier to be included in a manifest associated with a requested content fragment (FIG. 8 and par. [0073-0085] describe a request for content, wherein a request incorporates a customer secret key into the metaindex portion of a stream manifest).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content request of Vasnani to incorporate a secret key into a manifest noted in the content request, as shown by Knox, as such a modification yields predictable results. For example, in a subscriber-based content delivery system, a secret key incorporated into a manifest request ensures that the requesting client is a legitimate subscriber authorized to receive the requested content (Knox, par. [0005-0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442